OPINION — AG — AN INSURANCE COMPANY, ITS AGENT, OR AGENCY, MAY NOT OFFER FOR SALE, OR SELL TO THE STATE OF OKLAHOMA, OR ANY DEPARTMENT OR AGENCY THEREOF, A CONTRACT OR POLICY OF CASUALTY OR PROPERTY INSURANCE AT A RATE LESS THAN THE RATES WHICH ARE IN EFFECT FOR SAID INSURER. INSURANCE COMPANIES MAY, HOWEVER, BID UPON SUCH INSURANCE CONTRACTS OFFERED BY THE STATE, SO LONG AS THEY ADHERE TO THE FILING MADE AND RATES APPROVED FOR THEM BY THE STATE INSURANCE BOARD, INCLUDING NAY AUTHORIZED DEVIATIONS. CITE: 36 O.S. 1961, 1001-1017 [36-1001] — [36-1017], 36 O.S. 1961 902 [36-902], 36 O.S. 1961 903 [36-903](A), 36 O.S. 1961 906 [36-906] (F) (W. J. MONROE)